Exhibit 10.46

FIRST AMENDMENT
TO THE
PNM RESOURCES, INC.
OFFICER RETENTION PLAN

Effective December 7, 1998, Public Service Company of New Mexico established the
Public Service Company of New Mexico First Restated and Amended Executive
Retention Plan (the "Plan").  By an amendment dated November 27, 2002,
sponsorship of the Plan was transferred to PNM Resources, Inc. (the "Company")
and the Plan was renamed the "PNM Resources, Inc. First Restated and Amended
Executive Retention Plan."  By a document dated July 14, 2003, the Company
amended and restated the Plan in its entirety and changed the name of the Plan
to the "PNM Resources, Inc. Officer Retention Plan."  By this instrument, the
Company now desires to amend the Plan in order to provide that Officers of
adopting affiliates of the Company may participate in the Plan.

1.         This First Amendment shall be effective as of January 1, 2005, unless
otherwise noted herein.

2.         This First Amendment amends only the provisions of the Plan as set
forth herein, and those provisions not expressly amended hereby shall be
considered in full force and effect.  Notwithstanding the foregoing, this First
Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions and intent of this First
Amendment.

3.         Article X (Miscellaneous) of the Plan is hereby amended to add a new
Section 10.12 to provide as follows:

10.12   Adoption by Affiliates. 

(a)        An Affiliate, by action of its board of directors, may adopt the Plan
with respect to its Officers only with the approval of the Board. 

--------------------------------------------------------------------------------


Exhibit 10.46

(b)        Except as otherwise clearly indicated by the context (such as in the
definitions of Affiliate, Board, Change of Control and Committee) the term
"Company" as used herein shall include each Affiliate that has adopted this Plan
in accordance with this Section 10.12.

(c)        By adopting the Plan, the Affiliate shall be deemed to have agreed
to: 

(1)        Assume the obligations and liabilities imposed upon it by the Plan
with respect to the its Officers;

(2)        Comply with all of the terms and provisions of the Plan;

(3)        Delegate to the Committee the power and responsibility to administer
the Plan with respect to the Affiliate's Officers;

(4)        Delegate to PNM Resources, Inc. the full power to amend or terminate
the Plan with respect to the Affiliate's Officers; and

(5)        Be bound by any action taken by the Company pursuant to the terms and
provisions of the Plan, regardless of whether such action is taken with or
without the consent of the Affiliate

(d)        If the Company and one or more of its Affiliates are maintaining this
Plan for the benefit of their respective Officers, and an Officer is transferred
from one adopting Affiliate to another, the Officer shall not be deemed to have
terminated employment for purposes of this Plan.

(e)        Any Affiliate that has adopted this Plan for the benefit of its
Officers  may terminate its adoption of the Plan by action of its board of
directors and timely providing notice to the Company of such termination.

(f)         The Company and each participating Affiliate shall bear the costs
and expenses of providing benefits to their respective Officers who are
Participants.  Such costs and expenses shall be allocated among the Company and
Affiliates in accordance with agreements entered into between the Company and
any participating Affiliate, or in the absence of such an agreement, procedures
adopted by the Company.

--------------------------------------------------------------------------------


Exhibit 10.46

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of this __16_ day of December 2004.

PNM RESOURCES, INC.

By:                   /s/ Alice A.
Cobb                                                        

Its:        Senior Vice President, People Services & Development